Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The amendment field on October 18, 2021 is acknowledged. Claims 1, 7, 13 and 15 are amended. Claims 2-6, 8-12, 14 and 16 are cancelled.

In the claims:
Claims 1, 7, 13 and 15 are amended as follows:
Claim 1 is amended as follows:
(Currently Amended) A link recovery method, comprising: receiving, by a terminal device from a network device, a first signaling a second signaling, and a third signaling, wherein the first signaling indicates one or more reference signals for detecting channel quality of an existing link, the second signaling indicates quasi co-location (QCL) information of a physical downlink control channel (PDCCH) and QCL information of the one or more reference signals, the third signaling configures M random access channel (RACH) resources for link recovery, the M RACH resources correspond to N reference signals configured for identifying a new   RACH resources, wherein the P RACH resources are a remainder of the M RACH resources other than the one or more RACH resources corresponding to the one or more reference signals, and transmitting, by the terminal device to a network device, the link recovery request by using the at least one RACH resource selected from the P RACH resources. 
Claim 7 is amended as follows:
(Currently Amended) A terminal device, comprising: at least one processor, one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor to perform operations comprising:  receiving, a first signaling a second signaling and a third signaling sent by a network device, wherein the first signaling indicates one or more reference signals for detecting channel quality of an existing link, the second signaling indicates quasi co-location (QCL) information of a physical downlink control channel (PDCCH) and QCL information of the one or more reference signals, the third signaling configures M random access channel (RACH) resources for link recovery, the M RACH resources correspond to N reference signals configured for identifying a new link, wherein the one or more reference signals correspond to one or more RACH resources comprised in the M RACH resources, and wherein the N reference signals comprise the one or more reference signals, determining, by the terminal device based on the first signaling,   RACH resources, wherein the P RACH resources are a remainder of the M RACH resources other than the one or more RACH resources corresponding to the one or more reference signals, and transmitting, by the terminal device to a network device, the link recovery request by using the at least one RACH resource selected from the P RACH resources.

Claim 13 is amended as follows:
(Currently Amended) A non-transitory, computer-readable medium, storing one or more instructions executable by a terminal device to perform operations comprising: receiving, from a network device, a first signaling a second signaling and a third signaling, wherein the first signaling indicates one or more reference signals for detecting channel quality of an existing link, the second signaling indicates quasi co-location (QCL) information of a physical downlink control channel (PDCCH) and QCL information of the one or more reference signals, the third signaling configures M random access channel (RACH) resources for link recovery, the M RACH resources correspond to N reference signals configured for identifying a new link, wherein the one or more reference signals correspond to one or more RACH resources comprised in the M RACH resources, and wherein the N reference signals comprise the one or more reference signals; determining, by the terminal device based on the first signaling, that the channel quality of the existing link is worse than a threshold, selecting, by the terminal device, at least one RACH resource from P RACH resources in the M   RACH resources, wherein the P RACH resources are a remainder of the M RACH resources other than the one or more RACH resources corresponding to the one or more reference signals, and transmitting, 

Claim 15 is amended as follows:
(Currently Amended) A computer program product comprising one or more instructions executable by a terminal device to perform operations comprising: receiving, from a network device, a first signaling a second signaling and a third signaling, wherein the first signaling indicates one or more reference signals for detecting channel quality of an existing link, the second signaling indicates quasi co-location (QCL) information of a physical downlink control channel (PDCCH) and QCL information of the one or more reference signals, the third signaling configures M random access channel (RACH) resources for link recovery, the M RACH resources correspond to N reference signals configured for identifying a new link, wherein the one or more reference signals correspond to one or more RACH resources comprised in the M RACH resources, and wherein the N reference signals comprise the one or more reference signals, determining, by the terminal device based on the first signaling, that the channel quality of the existing link is worse than a threshold, selecting, by the terminal device, at least one RACH resource from P RACH resources in the M   RACH resources, wherein the P RACH resources are a remainder of the M RACH resources other than the one or more RACH resources corresponding to the one or more reference signals, and transmitting, by the terminal device to a network device, the link recovery request by using the at least one RACH resource selected from the P RACH resources.
Allowable Subject Matter
Claims 1, 7, 13 and 15 are allowable over prior art of record, respectively.
Reasons for Allowance
Claims 1, 7, 13 and 15 are allowed. The following is an examiner’s statement of reasons for allowance: After further search and consideration of applicant’s response filed on October 18, 2021 It is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application was a whole taken alone or in combination, in particular, prior art of record does not teach “the third signaling configures M random access channel (RACH) resources for link recovery, the M RACH resources correspond to N reference signals configured for identifying a new link, wherein the one or more reference signals correspond to one or more RACH resources comprised in the M RACH resources, and wherein the N reference signals comprise the one or more reference signals, determining, by the terminal device based on the first signaling, that the channel quality of the existing link is worse than a threshold, selecting, by the terminal device, at least one RACH resource from P RACH resources in the M RACH resources, wherein the P RACH resources are a remainder of the M RACH resources other than the one or more RACH resources corresponding to the one or more reference signals, and transmitting, by the terminal device to a network device, the link recovery request by using the at least one RACH resource selected from the P RACH resources”, as recited in independent claims 1, 7, 13 and 15. Thus independent claims 1, 7, 13 and 15 are allowable.
Examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure listed on the previously submitted PTO-892. None of cited/recorded prior art stands alone of combination with others discloses all the limitation required in claim invention.

           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Islam et al. (US 2018/0049245 A1) discloses the UE 115 may select a resource and/or a RACH waveform for transmission of the RACH message to the base station 105, where the selection is based on the selected DL beam.  The UE 115 may then transmit the RACH message to the base station 105 using the selected resource and/or RACH waveform.  The base station 105 receives the RACH message on the selected resource and/or RACH waveform and uses the resource and/or RACH waveform to identify the selected DL beam.  In one non-limiting example, the UE 115 may 
select a resource (e.g., channel) that corresponds to the timing feature of the DL synchronization signal(s) (e.g., symbol).  The base station 105 may then use the selected DL beam for communications from the base station 105 to the UE 115, (e.g., for subsequent DL communications) (See paragraph 0065, 0074).
Guo et al. (US 2018/0048375 A1) discloses the UE is configured to measure RSRPs of multiple 
cell-specific first-level beam measurement reference signal resources indexed by a beam ID and to choose a RACH resource based on the beam with the strongest RSRP (See Fig. 8, paragraph 0112). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413